Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-5 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


          Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eames (1,917,756) and further in view of Fox (3,875,877).
          Eames discloses the invention substantially as claimed. Eames teaches a double needle lockstitch sewing machine (page 1, lines 9-14).  The sewing machine includes two needles 5 which cooperate with two loop catchers 44 which are rotatable and move relative to the needles for forming stitches. The loop catchers are rotatable about shafts which are geared to connecting shafts 35 which extend in the sewing direction (figure 4, for example) and which shafts are driven by a horizontal driving shaft 22 (figure 4, for example) which extends in the left and right directions parallel to the needles.  The loop 
           Fox teaches a sewing machine including a free arm arrangement where the loop catcher or “looper” is located in a lower housing or work support arm 13 and the driving shaft 24 is also located at the same “housing height” as the arm 13.  The driving shaft 24 is then connected to a main driving shaft 23 which connects the needle and loop catcher.
.
ALLOWABLE SUBJECT MATTER
           Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wesson illustrates a connection shaft including a universal joint in the loop catcher shaft length for allowing angular adjustment or pivoting.  Jung, Off, Tanaka et al. and Akahane et al. illustrate sewing machines including driving shafts and double needles and double loop catchers with catcher to catcher gap adjustment.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732